           Case 3:19-cv-02394-LB Document 52 Filed 03/27/20 Page 1 of 3




 1   Timothy P. Murphy, State Bar No. 120920                                    G.C. § 6103
     Cody Lee Saal, State Bar No. 286041
 2   Megan M. Symonds, State Bar No. 244734
     EDRINGTON, SCHIRMER & MURPHY LLP
 3   2300 Contra Costa Boulevard, Suite 450
     Pleasant Hill, CA 94523-3936
 4   Telephone: (925) 827-3300
     Facsimile: (925) 827-3320
 5   Email: TMurphy@esmlawfirm.com
     Email: CSaal@esmlawfirm.com
 6
     ALISON K. BEANUM
 7   SHERYL M. ROSENBERG
 8   CLYDE & CO US LLP
     355 S. Grand Avenue, Suite 1400
 9   Los Angeles, California 90071
     Telephone: (213) 358-7600
10   Facsimile: (213) 358-7650
     Email: alison.beanum@clydeco.us
11   sheryl.rosenberg@clydeco.us
12   Attorneys for Defendants WEST CONTRA
     COSTA UNIFIED SCHOOL DISTRICT,
13   ROBERT EVANS
14
                                  UNITED STATES DISTRICT COURT
15
                                 NORTHERN DISTRICT OF CALIFORNIA
16

17   BRENNON B., by and through his guardian ad             Case No. 4:19-CV-02394-YGR
     Litem BELLINDA B.,
18                                                          STIPULATION AND [PROPOSED]
                    Plaintiff,                              ORDER FOR UNITED STATES
19                                                          MAGISTRATE JUDGE LAUREL
     vs.                                                    BEELER’S JURISDICATION TO
20                                                          APPROVE COMPROMISE AND
     WEST CONTRA COSTA UNIFIED SCHOOL                       FINALIZE SETTLEMENT
21   DISTRICT operating as DE ANZA HIGH                     BETWEEN PLAINTIFF AND
     SCHOOL; ROBERT EVANS, an individual, and               DEFENDANT WEST CONTRA
22   DOES 1 through 20, inclusive.                          COSTA UNIFIED SCHOOL
                                                            DISTRICT AND ROBERT EVANS
23                  Defendants.

24

25           The Plaintiff and Defendants West Contra Costa Unified School District and Robert Evans,

26   by and through their counsel of record, have agreed to settle all litigation now pending between

27   them in the above-captioned matter and in the related lawsuit filed in Contra Costa County

28   Superior Court (Action No. MSC16-01005) and its associated appeal now pending in the
                                                     1
     Stipulation and [Proposed] Order                                  Case No. 4:19-CV-02394-YGR
           Case 3:19-cv-02394-LB Document 52 Filed 03/27/20 Page 2 of 3




 1   California First District Court of Appeal (Case No. A157026). The settlement with the Defendants

 2   is contingent on approval by the Board of Education of the West Contra Costa Unified School

 3   District and the Executive Committee of the Northern California ReLiEF Joint Powers Agency.

 4           The parties, through counsel, hereby express their consent to the exercise of jurisdiction

 5   by United States Magistrate Judge Laurel Beeler to hear and approve Plaintiff’s motion for

 6   approval of the compromise of Plaintiff’s claims, and to preside over the finalization of the

 7   settlement of the claims in the pending actions between these parties.

 8   IT IS SO STIPULATED.

 9
10   DATED: March 27, 2020                         LIBERTY LAW

11
                                                          /s/ Micha Star Liberty
12                                                 Micha Star Liberty, Esq.
13                                                 Attorney for Plaintiff

14

15
     DATED: March 27, 2020                         EDRINGTON, SCHIRMER & MURPHY LLP
16

17
                                                          /s/ Timothy P. Murphy
18                                                 Timothy P. Murphy, Esq.
                                                   Cody Lee Saal, Esq.
19                                                 Megan M. Symonds, Esq.
                                                   Attorneys for Defendants, WEST CONTRA COSTA
20                                                 UNIFIED SCHOOL DISTRICT, ROBERT EVANS
21
     DATED: March 27, 2020                         CLYDE & CO.
22

23                                                        /s/ Alison Beanum
                                                    Alison Beanum, Esq.
24                                                  Attorneys for Defendants, WEST CONTRA
                                                    COSTA UNIFIED SCHOOL DISTRICT, ROBERT
25                                                  EVANS
26   ///
27   ///
28   ///
                                                       2
     Stipulation and [Proposed] Order                                   Case No. 4:19-CV-02394-YGR
         Case 3:19-cv-02394-LB Document 52 Filed 03/27/20 Page 3 of 3




 1                                             ATTESTATION

 2             I hereby attest that I have obtained the concurrence of the other signatories to the filing

 3   of this document.

 4                                                        /s/ Timothy P. Murphy
                                                   Timothy P. Murphy, Esq.
 5
                                                   Cody Lee Saal, Esq.
 6                                                 Megan M. Symonds, Esq.
                                                   Attorneys for Defendants, WEST CONTRA COSTA
 7                                                 UNIFIED SCHOOL DISTRICT, ROBERT EVANS

 8
                                                   ORDER
 9
            Pursuant to the above stipulation, and for good cause, it is hereby ordered that this matter
10
     shall be transferred to Magistrate Judge Laurel Beeler for all purposes connected with petitions
11
     for approval of settlement on behalf of plaintiff, an incompetent adult.
12

13

14   Dated: March _____, 2020                      __________________________________________
                                                   YVONNE GONZALEZ ROGERS
15                                                 United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
     Stipulation and [Proposed] Order                                    Case No. 4:19-CV-02394-YGR
